     Case 2:11-cr-00119-WBS-KJN Document 350 Filed 05/14/20 Page 1 of 3

1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   UNITED STATES,                           No. 2:11-cr-119-05 WBS KJN
13                  Plaintiff,

14         v.                                 ORDER
15   DANNY PEREDA,

16                  Defendant.

17

18                                 ----oo0oo----

19               On March 2, 2020, defendant Danny Pereda filed two

20   motions for nunc pro tunc sentencing.1        (Docket Nos. 344, 345.)

21   Defendant argues that he is entitled to a credit for time served

22   on a prior federal conviction “that was deemed part of the drug

23   conspiracy” at issue in the instant case.         Defendant points to

24   his presentence report, which notes that on January 22, 2010, he

25

26
           1   The two motions have different handwriting, and the
     second motion includes defendant’s signature and one additional
27   page stating that the defendant was including a “missing
     signature copy” of the motion. The two motions otherwise appear
28   to be identical.
                                     1
     Case 2:11-cr-00119-WBS-KJN Document 350 Filed 05/14/20 Page 2 of 3

1    was convicted in the United States District Court for the

2    Northern District of California, for possession of cocaine with

3    intent to distribute.      (See PSR ¶¶ 41-42 (Docket No. 321).)2

4                The court acknowledges that the offense in this case is

5    also a drug offense -- conspiracy to distribute and possess with

6    intent to distribute at least 500 grams of methamphetamine, at

7    least 5 kilograms of cocaine, and marijuana.         (Judgment (Docket

8    No. 163).)    However, the judgment states that this offense was

9    completed on June 27, 2007.       (Id.)    Further, the factual basis

10   attached to defendant’s plea agreement states that his

11   involvement in the conspiracy at issue in this case began in

12   approximately April 2004 and continued up to June 2007.              (Plea

13   Agreement Ex. A (Docket No. 94).)3

14               In contrast, the conduct defendant points to in the

15   presentence report occurred in 2008 and 2009, after the

16   conspiracy at issue in this case.         (See PSR ¶¶ 41-42.)    In other

17   words, the conduct at issue in defendant’s conviction in the

18   Northern District of California in 2010, while part of his

19   criminal history, was entirely separate and distinct from the

20   conduct which formed the basis for his conviction in this case.
21   Accordingly, defendant is not entitled to credit for the time

22   served as a result of that prior conviction.

23               IT IS THEREFORE ORDERED THAT defendant’s motions for

24
           2   According to the presentence report, defendant received
25   a sentence of 46 months’ imprisonment as a result of his
26   conviction in the Northern District.

27         3   Similarly, the indictment in this case discusses
     conduct occurring about June 1, 2003 and continuing through about
28   June 27, 2007. (Docket No. 1.)
                                     2
     Case 2:11-cr-00119-WBS-KJN Document 350 Filed 05/14/20 Page 3 of 3

1    nunc pro tunc sentencing (Docket Nos. 344, 345) be, and the same

2    hereby are, DENIED.

3    Dated:   May 14, 2020

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          3
